Birdsong, Judge.
Wayne Spivey was convicted of child molestation and sentenced to 15 years. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in *325agreement with counsel that the point raised, though persuasively presented, has no merit nor does our independent examination disclose any errors of substance. Appellant has since offered no objection to this motion, nor additional argument. Therefore, this court, having previously granted the motion to withdraw, now affirms the conviction (see Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at trial, though circumstantial, was sufficient to enable any rational trier of fact to find guilt of the crime charged beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).
Decided February 3, 1983.
James L. Wiggins, District Attorney, James E. Turk, David Gafnea, Assistant District Attorneys, for appellee.

Judgment affirmed.


Shulman, C. J., and McMurray, P. J., concur.